DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 1, 4-5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Divakaruni (7,030,012) in view of Chinese Semiconductor (CN 101197375; applicant cited).
Regarding claim 1, figure 15, Divakaruni discloses:

1. A bit line gate structure of a dynamic random access memory (DRAM), comprising: a polysilicon layer 18/20 disposed on a substrate 10; and a metal stack 21 disposed on the polysilicon layer, wherein the metal stack 21 comprises a titanium silicon nitride layer, a tungsten silicon layer and a tungsten layer for arranging the stack materials from bottom to top (col 11, lines 25-55), except wherein the maximum dopant concentration of the polysilicon layer is at an interface of the polysilicon layer 20 and the metal stack 21,.  It is noted that Divakaruni teaches applying various dopant concentration in different area (col 9, lines 30-40).
 
    PNG
    media_image1.png
    530
    751
    media_image1.png
    Greyscale


Chinese Semiconductor (CN ‘375) discloses a DRAM device having a bit line gate structure whereby a gradient concentration of a dopant is applied with the high concentration dopant at the upper portion 330 and a lower dopant concentration is deposited at the lower portion 331 (see abstract) for reducing capacitance and improving the speed of the device; and the dopant concentration of the polysilicon layer decreases gradiently from the interface of the polysilicon layer and the metal stack, which is a decrease of the dopant concentration of the polysilicon layer is started at the interface of the polysilicon layer and the metal stack toward the substrate.

    PNG
    media_image2.png
    492
    905
    media_image2.png
    Greyscale

The present invention and the prior art are in the same field of endeavor, namely semiconductor DRAM.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to apply the teachings of Divakaruni to teachings of a dopant gradient concentration whereby the upper portion has a high concentration of dopant compared to the lower portion and the dopant concentration of the polysilicon layer decreases gradiently from the interface of the polysilicon layer and the metal stack, which is a decrease of the dopant concentration of the polysilicon layer is started at the interface of the polysilicon layer and the metal stack toward the substrate, as taught by CN’375, because it is desirous in the art to achieve the predictable result of minimizing breakage of the electrical conductor path.

Regarding to any specific suggestion or teaching in the references to combine prior art, KSR forecloses that argument where a specific teaching, suggestion, or motivation is required to support a finding of obviousness.  Specifically, the motivation needs not be found in the references sought to be combined, but may be found in any number of sources including common knowledge, the prior art as a whole, or the nature of the problem itself.  See Board decision Ex parte Smith, --USPQ2d--, slip op. at 20, (BD. Pat. App. & Interf. June 25, 2007), and KSR International Co. v. Teleflex Inc., 550 U.S. --, 82 USPQ2d 1385 (2007).  It is noted that when there is motivation to solve a problem such as a design need or a market pressure and there are a finite number of identified, predictable solutions, a person of ordinary skill has a good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103. KSR, 127 S. Ct. at 1742. MPEP 2143 (E). 

As to claim 4, fig 15, a combined teaching of Divakaruni and Chinese Semiconductor (CN’375) discloses:
4. The bit line gate structure of a dynamic random access memory (DRAM) according to claim 1, wherein the maximum dopant concentration of the polysilicon layer 20 is at a range of 1x1019/cm3~1x1022/cm3.  (see col 9 ,lines 29-31)
As to claim 5, fig 15, a combined teaching of Divakaruni and Chinese Semiconductor (CN’375) discloses:
5. The bit line gate structure of a dynamic random access memory (DRAM) according to claim 1, wherein the ratio of silicon to dopant of the polysilicon layer at the interface has a general ratio, except for a range of 0.1%-10% as recited.  Accordingly, an artisan would have been motivated to select a Si/Poly-Si ratio of 0.1%-10% because it has been held that where the general conditions of the claims are disclosed in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See In re Aller, 220 F.2d 454, 105 USPQ 233,235 (CCPA 1955). Also, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 1349 (Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).	

Response to Arguments
Applicant's arguments filed 08/08/22 have been fully considered but they are not persuasive.
Applicant alleges:
Divakaruni and CN '375 fail to teach all of the limitation as claimed, particularly "the maximum dopant concentration of the polysilicon layer is at an interface of the polysilicon layer and the metal stack, and the dopant concentration of the polysilicon layer decreases gradiently from the interface of the polysilicon layer and the metal stack" as recited in Claim 1.
Examiner’s response:
Applicant appears to have misinterpreted the cited references, Divakaruni and CN’375 reference. As detailed in the above rejection, Divakaruni discloses all of the limitation as recited.  Divakaruni discloses a device having a metal stack, wherein the metal stack 21 comprises a titanium silicon nitride layer, a tungsten silicon layer and a tungsten layer for arranging the stack materials from bottom to top (col 11, lines 25-55).  CN’375 discloses the maximum dopant concentration of the polysilicon layer is at an interface of the polysilicon layer and the metal stack, and the dopant concentration of the polysilicon layer decreases gradiently from the interface of the polysilicon layer and the metal stack.  It is noted that once a maximum dopant concentration at an interface is achieved, the dopant concentration decreases gradiently away from the interface of the polysilicon layer and the metal stack.  
Therefore, applicant has not yet overcome the combined teaching of the cited references, Divakaruni and CN’375.

    PNG
    media_image2.png
    492
    905
    media_image2.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Mr. Steven Gauthier, can be reached at (571) 270-0373.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813